DETAILED ACTION
This is the fourth Office Action regarding application number 16/412,025, filed on 05/14/2019, which is a continuation of application number 15/254,971, filed on 09/01/2016.
This action is in response to the Applicant’s Response dated 12/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are currently pending.
Claim 11 is amended.
Claims 1-10 and 20 are withdrawn.
Claims 11-19 are examined below.
The rejection of claims 11-19 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments

The same references are used in the previous rejections, and the applicant’s amendment requires the examiner to modify the grounds of rejection to account for the claim change reciting that the circumferences of the torque tube coupler are the same as the first and second torque tube portions. As explained further below, the examiner finds that the prior art references may be modified to provide this feature and that this modification would be obvious to skilled artisans.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ALMY (US 2017/0179872 A1) in view of MACKAMUL (US 2006/0044511 A1) and CORIO (US 2014/0338659 A1).
Regarding claim 11, ALMY teaches a method, comprising: delivering a first electrical power input to a first motor drive, wherein the first motor drive is coupled to a first driven end of a torque tube extending along a longitudinal axis of a solar-tracking photovoltaic (PV) system, and wherein the solar-tracking PV system includes a plurality of PV modules mounted on the torque tube; delivering a second electrical power input to a second motor drive independent from the first electrical power input to the first motor drive, wherein the second motor drive is coupled to a second driven end of the torque tube; monitoring the first electrical power input and the second electrical power input (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces to each end).  The examiner finds that the arrangement taught by ALMY inherently possesses the recited features of delivering and monitoring electrical power inputs because this is the essence of motor control.
ALMY further describes that the torque tube can be formed in one or more pieces (i.e., multiple portions) (para. 33). ALMY does not disclose expressly a torque tube coupler between the first and second torque tube portions, or that the torque tube coupler has a largest circumference the same as a circumference of the first and second torque tube portions.
MACKAMUL teaches a torque tube for solar panels that includes a plurality of portions joined together mechanically with a torque tube coupler (coupler 140, Fig. 4).

    PNG
    media_image1.png
    508
    627
    media_image1.png
    Greyscale

CORIO teaches a torque tube coupler joining multiple torque tubes and has a largest circumference substantially the same as a circumference of the torque tubes (Fig. 15 illustrates that the coupler’s outer diameter is substantially the same, not exactly the same, but only slightly larger, but still substantially the same).

    PNG
    media_image2.png
    510
    762
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ALMY and incorporate a torque tube coupler to join multiple portion pieces as taught by MACKAMUL so that multiple pieces can be linked and also allow a desired number of degrees of freedom of movement among the torque tube pieces (MACKAMUL, para. 60). Skilled artisans would also find the modification routine and immediately obvious because the connection of multiple tube pieces is commonly accomplished using couplers. MPEP 2143 (KSR).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ALMY further and configure the torque tube coupler to have a largest circumference substantially the same as a circumference of the torque tubes as taught by CURIO to provide for sufficient alignment and stability (CORIO, para. 83).  Here, the modified prior art references describe a circumference relationship extremely close to the required identical profile, 

Regarding claim 13, the combination of ALMY, MACKAMUL, and CORIO teaches or would have suggested the method of claim 11, further comprising determining, based on the monitored electrical power inputs, wind speed, wind direction, or a combination thereof (Fig. 5 shows that the controller monitors and determines wind forces acting on the modules, which inherently includes both speed and direction in combination). 

Regarding claim 15, the combination of ALMY, MACKAMUL, and CORIO teaches or would have suggested the method of claim 14 comprising applying a same torque to the respective driven ends of the torque tube (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces, i.e., same or different, to each end). 

Regarding claim 16, the combination of ALMY, MACKAMUL, and CORIO teaches or would have suggested the method of claim 14 comprising applying different torques to the first driven end and the second driven end of the torque tubes (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces, i.e., same or different, to each end).


Claims 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over ALMY (US 2017/0179872 A1) in view of MACKAMUL (US 2006/0044511 A1) and CORIO (US 2014/0338659 A1) as applied to claim 11 above, and further in view of DOOLEY (US 2008/0019062 A1).
Regarding claims 12 and 17-19, the combination of ALMY, MACKAMUL, and CORIO teaches or would have suggested the method of claim 11, but does not disclose expressly the method comprising determining, based on the monitored electrical power inputs, a relative performance of the motor drives (claim 12), monitoring the first electrical power input and the second electrical power input to determine a respective electrical power input value (claim 17), the step of determining one or more system characteristics from the electrical power input values (claim 18) or determining the one or more system characteristics comprises identifying a stalled motor, presence of an obstruction, a gearbox failure, an electrical circuit interruption, a misaligned component of the PV system, a drift between motor drives or a combination thereof (claim 19).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ALMY and incorporate method steps that determine each of the motor’s relative performance and system characteristics such as a stalled motor or failure as taught by DOOLEY so that the drag torque is minimized (DOOLEY, para. 28).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ALMY (US 2017/0179872 A1) in view of MACKAMUL (US 2006/0044511 A1) and CORIO (US 2014/0338659 A1) as applied to claim 11 above, and further in view of MORGAN (US 2015/0082924 A1).
Regarding claim 14, the combination of ALMY, MACKAMUL, and CORIO teaches or would have suggested the method of claim 11, wherein the method further comprises applying the mechanical torques to the respective driven ends of the torque tube about the longitudinal axis (para. 44 teaches a method of applying two motors at each end of a torque tube system, and configured to applying various forces, i.e., same or different, to each end), but does not disclose expressly that the motor drives include respective worm gears to input mechanical torques to the driven ends of the torque tubes.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ALMY and incorporate worm gears into the motor drives as taught by MORGAN because this is only a simple combination of elements according to known methods with a reasonable expectation of success and results. MPEP 2143.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721